Deutsche Bank Natl. Trust Co. v Campbell (2020 NY Slip Op 05488)





Deutsche Bank Natl. Trust Co. v Campbell


2020 NY Slip Op 05488


Decided on October 7, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
HECTOR D. LASALLE
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2018-02312
 (Index No. 511842/14)

[*1]Deutsche Bank National Trust Company, etc., appellant,
vRolando Campbell, et al., respondents, et al., defendants. RAS Boriskin, LLC, Westbury, NY (Joseph F. Battista of counsel), for appellant.


Leslie M. Gales-Brown, New York, NY, for respondents.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Noach Dear, J.), dated December 7, 2017. The order, insofar as appealed from, granted that branch of the cross motion of the defendants Rolando Campbell and Deborah Morgan which was pursuant to CPLR 3211(a)(5) to dismiss the complaint insofar as asserted against them as time-barred.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The arguments raised by the plaintiff on this appeal were not raised in opposition to the cross motion of the defendants Rolando Campbell and Deborah Morgan. Furthermore, these new issues do "not present . . . pure question[s] of law appearing on the face of the record which could not have been avoided by factual showings or legal countersteps if raised at the proper juncture" (Wells Fargo Bank v Islam, 174 AD3d 670, 672). Inasmuch as the plaintiff has raised no other argument on this appeal, we affirm the order insofar as appealed from (see id. at 672).
DILLON, J.P., LASALLE, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court